Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s preliminary amendment of 28 January 2021, in which claims 1-22 have been cancelled and new claims 23-42 have been added, is acknowledged.
Claims 23-42 are pending in the instant application.
Claims 23-42 are subject of a restriction requirement.
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. The species are as follows: 
a) sleep disorders, from the genus of claim 24 or another disclosed, associated with traumatic injury, to be treated, of claims 23-29,
b) patient population suffering from an injury-induced sleep disturbance, to be treated, of claims 30-36,
c)  at least one branched chain amino acid, from the genus of claims 26, 33, 39 or another disclosed,  to be administered in the method of treatment.

These species are independent or distinct because, for example, in the case of sleep disorders to be treated, the genus encompasses tens of possible diseases, each having different etiology, different underlying mechanisms, and different symptoms. Further, there is a search and/or examination burden for the patentably distinct diseases to be treated, each disease to be treated requiring a different field of search based on the disease etiology, complexity of 
 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 

In response to the requirement for restriction/election, Applicant is required to elect specific 
a) a sleep disorder, from the genus of claim 24 or another disclosed, associated with traumatic injury, to be treated, and
b) a specific patient population, suffering from a specific injury-induced sleep disturbance, to be treated, and
c)  specific at least one branched chain amino acid, from the genus of claims 26, 33, 39 or another disclosed,  to be administered in the method of treatment. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
No telephone call was made due to the complexity of the election/restriction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/IRINA NEAGU/Primary Examiner, Art Unit 1627